Garrigues, C. J.,
dissenting.
In 1913 Charles B. Marvin filed a complaint in the District Court of Yuma County against George W. Jotter to quiet title to a quarter section of land. Summons was returned by the sheriff not served. Thereupon an affidavit as basis for the publication of summons was filed, which is as follows:
“John F.-Mail, being duly sworn upon oath, deposes and says: that he is the attorney of the plaintiff in the above entitled action; that the said plaintiff is absent from this state; that summons has been issued' in the said action and return thereon duly made not less than 10 days after the issue of said summons, that the defendant, after diligent search, cannot be found; that said defendant resides out of this state; that affiant is informed and believes, and so alleges, that the postoffice address of said defendant is Marka, Kansas, and affiant therefore, prases for an order that service of the said summons in said action may be, made by publication, as provided by law.”
April 21, 1914, the court entered a final decree quieting title in Marvin. March 7, 1916, Jotter filed a motion in the same case to vacate the decree for the alleged reason there was no personal service of summons; that the attempted service by publication was void because the affidavit neither shows defendant’s postoffice address, nor states that it was unknown to affiant, and is made upon information and belief.
*554The court overruled the motion, and Jotter brings the case here on error.
It is the established rule in this jurisdiction that every material requirement in relation to service by publication of summons must be complied with to give the court jurisdiction.
O’Rear v. Lazarus, 8 Colo. 608, 9 Pac. 62; Beckett v. Cuenin, 15 Colo. 281, 25 Pac. 167, 22 Am. St. 399; Trowbridge v. Allen, 48 Colo. 419, 110 Pac. 193; Empire R. & C. Co. v. Coldren, 51 Colo. 115, 117 Pac. 1005; Hanshue v. Marvin Inv. Co., 67 Colo. 189, 184 Pac. 289.
This is a direct attack by motion in the same case two years afterward upon the decree of the District Court and if the affidavit is insufficient the judgment is void. The case turns upon the following language in the affidavit: “That defendant after diligent search cannot be found; that defendant resides out of the state; that affiant is informed and believes, and so alleges, that the postoffice address of defendant is Marka, Kansas.” The point under consideration is whether an affidavit for publication of summons may, under section 41 of Mills Annotated Code, be made upon information and belief. The code requires that the affidavit must state defendant’s postoffice address, if known, or that it is not known to affiant. To secure the advantage of this code provision plaintiff must comply with its requirements. One of the requirements is that he must give defendant’s postoffice address, if known to him, or state that it is not known. Affiant does not state that it is not known to him, therefore he must give it. The statute makes no provision that it may be given upon information and belief. He must either give it without qualifications or he must say that it is unknown to him. The requirement is mandatory that he must state defendant’s postoffice address if he knows it, or if he does not know it, that it is unknown to him. An allegation upon information and belief does not meet this requirement and leaves a loophole upon which one can easily escape a prosecution for perjury. The statute was intended to avoid this *555opportunity for fraud. It must be so positive and certain .that one can be prosecuted for perjury with a reasonable show of conviction in case he knowingly and intentionally makes a false affidavit. It would be difficult to convict one for perjury for making such an affidavit as this. An allegation upon information and belief is not the same thing or the equivalent of the statement required by the code, and will encourage fraudulent affidavits. It is claimed the affidavit here is better than the one required by the code. Maybe so, but it is not what the statute requires. It is like the merchant trying to sell you something just as good or better when he does not happen to have what you want. The code requires the affidavit to come up to a certain standard, and it is not a question of furnishing “something just as good or better,” it is a question of complying with the mandatory requirements of the statute before securing its advantages. It must be remembered there is no statement in this affidavit that the post-office address is unknown to affiant. Had the affidavit stated that it was unknown to affiant, but that he was informed and believed that it was Marka, Kansas, I think the affidavit would have been good.
I am authorized to state that Mr. Justice Bailey and Mr. Justice Allen concur in the dissenting opinion.